Citation Nr: 0620267	
Decision Date: 07/13/06    Archive Date: 07/21/06

DOCKET NO.  04-32 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability.

2.  Entitlement to service connection for left ankle sprain 
with foot drop.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


REMAND

The veteran had active military service from January 1948 to 
May 1950.  He also had National Guard service from November 
1950 to November 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

This case has been advanced on the Board's docket.

The Board finds that additional development is necessary 
concerning the issues of service connection for a left knee 
disability and left ankle sprain with foot drop.  VA is 
required to provide the veteran with an examination, or 
obtain a medical opinion, in instances when there is 
competent evidence that the veteran has a current disability, 
or persistent or recurrent symptoms of a disability, there 
are indications that the disability may be associated with 
active military service, and the record is insufficient to 
decide the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4) (2005).

The veteran currently complains of pain in his left knee and 
ankle.  He has been treated for foot drop, ankle sprain, 
numbness, and swelling of the joints of his left leg.  VA and 
private treatment records are absent any opinion as to the 
etiology of these complaints.

During a May 2006 Travel Board hearing, the veteran testified 
that he injured his left leg in service in 1949 while 
training in Alaska in the Army.  He stated that he was 
knocked off a dock while preparing to board ship and that his 
leg was caught in the wooden supports of the dock ten feet 
below.  He testified that he was then hospitalized and 
treated for this left leg injury for four to five weeks.  He 
has had problems with his leg ever since discharge from 
service.  The veteran contends that his current leg problems 
are the result of this in-service injury.  However, his 
service medical records (SMRs) are not available for review.  
Attempts by the RO to obtain any available service medical or 
personnel records from the National Personnel Records Center 
(NPRC) in St. Louis, Missouri, have proven unsuccessful.  The 
records are thought to have been destroyed in a 1973 fire and 
consequently there is no direct medical evidence of any in-
service left leg injury.

In cases where records, such as the SMRs, once in the hands 
of the government are lost or destroyed, the Board has a 
heightened obligation to explain its findings and conclusions 
and to consider carefully the benefit-of-the-doubt rule.  See 
Cromer v. Nicholson, 19 Vet. App. 215, 217 (2005), citing 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

The veteran is also competent to provide testimony concerning 
factual matters of which he had first hand knowledge (i.e., 
an event in which he was knocked off a dock and injured his 
leg).  He has not testified, as he would be medically 
incompetent to do, about a diagnosis or the etiology of a 
current leg disability.  See Washington v. Nicholson, 19 Vet. 
App. 362 (2005).

Given that there is competent lay evidence that the veteran 
indeed injured his left leg in service, evidence of recurrent 
symptoms of a left leg disability, and testimony from the 
veteran that he has experienced symptoms since service, the 
Board finds that a medical examination and opinion is 
warranted.  See 38 C.F.R. § 3.159(c)(4).

On remand, the RO should afford the veteran a VA orthopedic 
examination to determine the nature of any current left leg 
disability, specifically with respect to the knee and ankle.  
An opinion should also be solicited from the examiner as to 
whether it is as likely as not that any current knee 
disability, ankle disability, or foot drop had its onset 
during, or can be attributed to, the veteran's period of 
service, or whether it is more likely attributable to other 
causes.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The veteran should be scheduled for a 
VA orthopedic examination to determine 
the current diagnosis(es) and etiology of 
any left leg disability, specifically 
with respect to his knee, ankle, and any 
foot drop.  All indicated tests and 
studies should be performed, and all 
clinical findings should be reported in 
detail and correlated to specific 
diagnoses.  The claims file and a copy of 
this remand should be made available to 
the examiner.  A comprehensive history 
should be obtained from the veteran.  
Based on a thorough review of the 
evidence of record, the examiner should 
provide an opinion, with complete 
rationale, as to the medical probability 
that the veteran now has a left knee 
disability, left ankle disability, or 
foot drop that is related to his period 
of military service, including the 
claimed in-service injury.  The examiner 
should also indicate whether or not any 
such disability is more likely than not 
of post-service onset.  An opinion should 
be provided as to each disability found.  
All opinions should be set forth in 
detail and explained in the context of 
the record.  (The veteran should be 
advised that failure to appear for an 
examination as requested, and without 
good cause, could adversely affect his 
claim, to include denial.  See 38 C.F.R. 
§ 3.655 (2005).)

2.  After undertaking any other 
development deemed appropriate, the RO 
should re-adjudicate the issues on 
appeal.  If any benefit sought is not 
granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case (SSOC) 
and afforded an opportunity to respond 
before the record is returned to the 
Board for further review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2005).

